Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
None of the cited prior art of record appear to teach or suggest the particular combination of features recited:
A method for maintaining read caches in a distributed storage system, the distributed storage system comprising a first module and a second module, the first module processing read requests for an address range, to send to the second module, the method comprising:
receiving, at the first module, an address associated with a read request for a data page stored on the second module, wherein the first module is selected based on an address associated with the data page, wherein the read request is to be processed by the first module transmitting a content-based signature to the second module to retrieve requested data from the second module;
searching a table of the first module for a content-based signature of the data page based on the address;
avoiding the transmitting the content-based signature to the second module to retrieve requested data from the second module by searching a first module read cache using the content-based signature, wherein the read cache is keyed on the content-based signature; and
in response to locating the content-based signature in the read cache, providing the data page from the read cache, wherein content-based signatures in the table are associated with the address range, wherein the data page from the first module read cache is a copy of a data page stored on the second module, and wherein the cached data in the read cache is not persisted.

The prior art of record discloses:
receiving, at the first module, an address associated with a read request for a data page stored on the second module, wherein the first module is selected based on an address associated with the data page, {wherein the read request is to be processed by the first module transmitting a content-based signature to the second module to retrieve requested data from the second module;}
searching a table of the first module for a content-based signature of the data page based on the address;
Harvey [Fig. 1] describes receiving an address by a storage system, mapping the address to a hash digest, and transmitting the digest to a D2C cache. As indicated by Applicant’s Remarks, P11, Harvey at [0021-0022] does not disclose wherein the read request is to be processed by transmitting a content-based signature to the second module.

Ordinarily, a cache is accessed using an address [0020], but Harvey’s techniques use the address to index an A2D cache, where the digest may be a content signature [0021]. This digest is used to index a D2C cache, but in the event of a miss, the data is retrieved from its original source.
However, Harvey does not disclose wherein the read request is to be processed by the first module transmitting a content-based signature to the second module to retrieve requested data from the second module. The claims are drawn to a system which processes received requests using an address-to-hash table, and uses the hash output as input for both a read cache and the distributed content-addressable storage system. In contrast, Harvey is silent to a content addressable cache configured to output the content-based signature from the A2D table for accessing the second module, e.g. the original source such as a disk.

{avoiding the transmitting the content-based signature to the second module to retrieve requested data from the second module by searching a first module read cache using the content-based signature}, wherein the read cache is keyed on the content-based signature; and
Harvey’s discloses a read cache keyed on the content-based signature, but does not disclose the second module which accepts a content-based signature as input. Further, Harvey is silent to transmitting or avoiding transmission of the content-based signature to the disk.

in response to locating the content-based signature in the read cache, providing the data page from the read cache, wherein content-based signatures in the table are associated with the address range, wherein the data page from the first module read cache is a copy of a data page stored on the second module, and wherein the cached data in the read cache is not persisted.
Harvey further discloses, in response to a cache hit, refraining from accessing the original source (a hit to the D2C cache causes data to be returned [0021], thereby obviating the need to access the disk). As above, in the event of a D2C cache hit, no access is performed to the second module (disk), and hence it can be said that transmission of the content-based signature is not performed.
Further, Harvey indicates that the data of D2C cache is duplicate data [0020].

With regard to content-addressable storage systems where a content-based signature is used to locate data, see Luz US 9,442,941 [C6, L51-65; C10, L11-35] or Halevi US 9,396,243 [C10, L36-44; C11, L25-35]. Further, Luz discloses distributing request load over a plurality of modules based on the address of the request. Hence, content addressable storage devices which are accessed using a content-based signature (e.g. a digest) were known in the art.
However, none of the cited prior art of record appears to teach or suggest modifying a first module comprising a content-addressable read cache as disclosed by Harvey to output the content signature produced from the A2D table to both a content-addressable read cache and a second module for retrieving data.

	Accordingly, claim 1 is allowed.
Claims 2- 20 recite similar subject matter and are allowed on similar grounds.
Regarding claim 20, it is considered that the computer readable storage medium is non-transitory as the sole recited structural element of the computer program product described as non-transitory.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136